DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s continuing patent application number 17/670,991 filed on 2/14/2022.
Currently, claims 1-11 are pending and examined.
Specification
 The disclosure is objected to because of the following informalities: par. [0001], line 2; should inserted “now U.S. Patent No. 11,280,521”.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,280,521; over claims 1-20 of U.S. Patent No. 10,670,303; and over claims 1-20 of U.S. Patent No. 10,615,739. Although the claims at issue are not identical, they are not patentably distinct from each other because all structures of the instant claims are encompassed within the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 9,207,000 to Kruse.
 Re claim 1: Kruse discloses a truss foundation comprising: a pair of angled truss legs 202/204 driven into a support medium 212 and extending upwards; and an adapter 100 joining the pair of truss legs 202/204, the adapter 100 comprising an upper bearing support portion 112/114 and a pair of opposing connecting portions 102/104, each connecting portion 102/104 received in one of the truss legs 202/204 of the pair so as to separate the truss legs 202/204 by an apex angle 206 in the range of 35-degrees up to 60- degrees (see Fig. 2, col. 5, lines 5-8).
Re claim 2: wherein each truss leg comprises a screw anchor component (col. 4, line 5) driven into the support medium 212, and an upper leg portion (wherein 206 points to) attached to an above-ground of the screw anchor component (Fig. 2).
Re claim 3: wherein one of the connecting portions 102/104 is received in an open end of one of the upper leg portions 202/204 to complete the truss foundation.
Re claim 4: wherein each truss leg 202/204 is driven at an angle 206 with respect to plumb on opposing sides of a North-South oriented solar tracker row (fig. 2).
Re claim 5: Kruse discloses a single-axis solar tracker comprising: a plurality of truss foundations (Figs. 5-6), each comprising a pair of legs 202/204 extending below ground 212 that are joined above ground with an adapter 100 having connecting portions 102/104 spacing oriented to space the legs apart at an angle 206, where 35-degrees < 206 < 70-degrees (col. 5, lines 5-13) and at least one bearing attachment portion 112/114 for supporting a bearing assembly 112/114; a bearing assembly 112/114 attached to and above the adapter 100; and a rotating member (see Fig. 2, 112/114 are rotating each other) in the bearing assembly 112/114, the rotating member causing an orientation of solar panels 508/510 of the single-axis tracker to move (Figs. 5-6).
Re claim 6: wherein the rotating member is a torque tube 222 (wherein 112/114 coupled together, Fig. 2) seated in a bearing of the bearing assembly 112/114.
Re claim 7: wherein the rotating member is a bearing pin (col. 4, line 58), and a torque tube 222 of the single-axis tracker is suspended from the bearing pin (Figs. 2, 5-6).
Re claim 8: wherein each pair of truss legs 202/204 straddles a North-South oriented row of the single-axis tracker, and the adapter 100 is oriented substantially above the North-South oriented row (Fig. 2).
Re claim 9: Kruse discloses a bearing adapter 100 comprising: a main body portion (wherein 112  or 120 points to) ; a pair of angled connecting portions 102/104 extending away from the main body portion, the connecting portions 102/104 separated by an angle 206, where 35-degrees < a < 70-degrees (col. 5, lines 5-13); and a bearing (e.g. a portion wherein 222 seats) integral to the main body portion (wherein 112 or 120 points to in fig. 2) for rotatably supporting a rotating member 222.
Re claim 10: further comprising a bearing insert 138, seated in the bearing to enable a torque tube 222 to rotate within the bearing, and a portion of 112 serves as a bearing cap securing the bearing insert 138 in the bearing.
Re claim 11: further comprising a bearing pin (col. 4, line 58), seated in the bearing and a torque tube clamp (col. 4, line 58) suspended from the bearing pin (Figs. 2 and 5-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale